Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 7/18/2022.
2. 	Claims 1-22 are pending in the case. 
3.	Claims 1, 12, 21 and 22 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 7/18/2022, applicant has amended the following:
a) Claims 1, 3, 12, 15, 21 and 22
b) Title of Specification 
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 3/16/2022 are withdrawn:
a)  Objection to Title of Specification 
b)  35 U.S.C. 102 (b) Rejection to claim 3

	


Claim Objections
Claims 4-6 and 13-15 are objected to because of the following informalities: 
Claims 4-6 fail to further limit base claim 1. 
Claims 13-15 fails to further limit base claim 12.
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 10-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga; Naoto, U.S. Published Application No. 20120246566 A1,  in view of Kim et al. (hereinafter “Kim”), U.S. Published Application No. 20150085317 in view of NPL of record, Yoneich Tsuchida, Impress Corporation, published January 2012 (hereinafter “NPL”), (see IDS dated 11/26/2021), in view of Oyama; Kuniaki, U.S. Published Application No. 20180007219 A1, in further view of Oshima et al. (hereinafter “Oshima”), WO 2018/083971 A1 (see English Translation).
Claim 1:
Shiraga teaches An operation device comprising: (e.g., portable terminal par. 32; The portable terminal 10 includes a CPU 11, a ROM 12, a RAM 13, a flash memory 14, a wireless LAN transceiver 15, manipulation keys 16, a touch panel 17, an LCD 18,)
a touch panel that detects a touch operation on a screen;  (e.g., touch panel 17 that detects touch operations; par. 43; The touch panel 17 is provided to overlap the LCD 18, and is for inputting option information and instructions to the portable terminal 10.)
and a processor configured to function as a display control unit that controls a display of the touch panel, (e.g.,cpu 11 configured to function as a display control unit for touch panel connected to the bus line par. 32;  a touch panel 17, an LCD 18, a memory card interface 19 (hereinafter, referred to as a memory card I/F 19), a voice input/output unit 21, and a telephone network communication unit 22. These components are connected to one another through bus lines 23. par. 33; The CPU 11 controls each of the units connected to the bus lines 23, in accordance with fixed values, programs, and the like stored in the ROM 12 or the like.)

wherein the display control unit 
displays an image in an image display region set on a center line passing through a center of the screen in a width direction, (e.g., preview image of Figure 2C; par. 50; FIG. 2C is a view illustrating an example of the JPEG display screen 53. The JPEG display screen 53 is a screen which displays a JPEG preview image 54 of the JPEG data item selected on the JPEG selection screen 52 so as to enable the user to confirm the print object before printing.)


    PNG
    media_image1.png
    264
    104
    media_image1.png
    Greyscale

displays a plurality of buttons including a print button for providing an instruction for printing of the image displayed in the image display region and an image editing menu button  (e.g., print button 56 and edit menu button 55 of Figure 2C;  side by side along the width direction of the screen, par. 54; The current image print button 56 is an object for receiving a print instruction, and if a print instruction is received by the current image print button 56, the present application 14b determines the JPEG data item corresponding to the currently displayed JPEG preview image 54, as a print object, and instructs the device 30 to print the corresponding JPEG data item. par. 55; The option button 55 is an object for receiving a change in the print option values. If the option button 55 is touched, the present application 14b transitions the JPEG display screen 53 displayed in the foreground, to a JPEG print option screen 57 (FIG. 2D).)


 (e.g., print button 56 on the center line is visually larger than button 55 as shown in Figure 2C)

    PNG
    media_image1.png
    264
    104
    media_image1.png
    Greyscale

displays a frame that surrounds the image displayed in the image display region and has the same margin as a printed article. (e.g., displaying a border frame around a preview of image that has the same margins of space of the printed image article version Par. 52; In a case of making the device 30, which is an instruction object, print the JPEG data item, if the device 30 is an inkjet printer, the present application 14b makes the device 30 perform printing without a margin, and if the device 30 is a laser printer, the present application 14b makes the device 30 perform printing with a margin. Par. 53;  Therefore, in a case where the device 30, which is the instruction object, is an inkjet printer, as shown in FIG. 2C, it is preferable to display a JPEG preview image 54 without a margin. Meanwhile, in a case where the device 30 is a laser printer, it is preferable to display a JPEG preview image with a margin.)

Shiraga fails to expressly teach displays a plurality of buttons side by side along the width direction of the screen.
However, Kim teaches displays a plurality of buttons side by side along the width direction of the screen.(see Figure 5b; par. 220; If so, the region 560 may disappear or may keep being maintained. Meanwhile, the editing tool 570 indicates what kinds of factors are applied as the tools for the editing factors related to the selected image are activated. Thus, as the editing factors are activated, the user can be aware what kind of editing factor is added to the corresponding image. Par. 221; The user can repeatedly provide the aforementioned editing factors for the image to another image on the editing list 552. In doing so, the mobile terminal provides an editing icon nearby the print icon 524 in a manner similar to that of the print icon (not shown in the drawing).)

    PNG
    media_image2.png
    635
    396
    media_image2.png
    Greyscale



	In the analogous art of providing selectable editing button for printable images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of buttons as taught by Shiraga to include a side by side arrangement as taught by Kim, with a reasonable expectation of success, to yield predictable and expected results (e.g., organized collection of buttons). One of ordinary skill would be motivated to combine the references to facilitate additional space for more options on a screen with limited real estate. 

Shiraga/Kim fail to expressly teach 
displays the button positioned on the center line among the plurality  of buttons in a larger size than other buttons,
in a case in which the image editing menu button is touch-operated, expands and displays a plurality of operation buttons for image editing in a region between a region in which the plurality of buttons are displayed and the image display region, and 
displays the plurality of operation buttons for image editing in a radial pattern around a point set on the center line.  (emphasis added)

However, NPL teaches 
displays the button positioned on the center line among the plurality  of buttons in a larger size than other buttons,(e.g., spanner  icon in the center is larger than the other plurality of icons Figure 1; page 1)
in a case in which the image editing menu button is touch-operated, expands and displays a plurality of operation buttons for image editing in a region between a region in which the plurality of buttons are displayed and the image display region, and (e.g., click icon in the center to reveal seven functions for editing image NPL; Figures 1-4; page 1)
displays the plurality of operation buttons for image editing in a radial pattern around a point set on the center line. (e.g., radial menu of seven functions for editing an image NPL; Figures 2 and 3; page 1)

	
In the same field of endeavor, namely, editing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edited images as taught by Shiraga/Kim to include a radial interface of editing options as taught by NPL to provide the benefit of improving a mobile device image application using editing functions having a plurality of setting values with limited screen real estate.

Shiraga/Kim/NPL fail to expressly teach wherein the processor is further configured to receive a printing instruction in response to a swipe operation or a flick operation on the image displayed in the image display region or the frame. 

However, Oyama teaches wherein the processor is further configured to receive a printing instruction in response to a swipe operation or a flick operation on the image displayed in the image display region or the frame. (e.g., flicking an image to a corresponding printer device par. 82; When the operation reception unit 203 receives the flick operation performed on one of the plurality of data icons in the print instruction screen D3 displayed after the transition, the instruction generation unit 204 identifies the data represented by the data icon as the data of the image to be formed, in addition to the data already identified as the data of the image to be formed, in the case where the apparatus icon located along the direction of the flick operation represents the image forming apparatus already identified as the image forming apparatus to be used for the image forming.)
In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing options of images as taught by Shiraga/Kim/NPL to include a flick operation for printing an image as taught by Oyama to provide the benefit of easily facilitating the transfer of images to a particular device.

Shiraga/Kim/NPL/Oyama fail to expressly teach 
wherein the printed article is an instant film which is configured such that one surface thereof is an exposure surface and an other surface is an observation surface, the exposure surface has an exposure region, a pod portion disposed and a trap portion in which the pod portion and the trap portion are disposed on front and rear sides in a feeding direction of the instant film, and the observation surface has an observation region corresponding to the exposure region and a margin corresponding to the pod part and the trap part.

However, Oshima teaches 
wherein the printed article is an instant film which is configured such that one surface thereof is an exposure surface and an other surface is an observation surface, the exposure surface has an exposure region, a pod portion disposed and a trap portion in which the pod portion and the trap portion are disposed on front and rear sides in a feeding direction of the instant film, and the observation surface has an observation region corresponding to the exposure region and a margin corresponding to the pod part and the trap part. (see Figure 13) 
In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing options of images with a mobile device as taught by Shiraga/Kim/NPL/Oyama to include a printed article  as taught by Oshima to provide the benefit of easily facilitating the transfer of images onto instant film.


Claim 3 depends on claim 1: 
Shiraga/Kim/NPL teaches wherein outer shapes of the plurality of operation buttons for image editing correspond to an outer shape of the image displayed in the image display region. (e.g., straight line border for outer shape of Image of Shiraga (see Figure 2C) are similar to straight line border for outer shape of buttons of NPL (see NPL Figures 1-4; page 1) 

Claim 4 depends on claim 1: 
Shiraga teaches wherein the print button is disposed on the center line. (see current image print button 56 Figure 2C) 

Claim 5 depends on claim 1: 
Shiraga teaches wherein the display control unit further displays a frame that surrounds the image displayed in the image display region and has the same margin as a printed article. (e.g., displaying a border frame around a preview of image that has the same margins of space of the printed image article version Par. 52; In a case of making the device 30, which is an instruction object, print the JPEG data item, if the device 30 is an inkjet printer, the present application 14b makes the device 30 perform printing without a margin, and if the device 30 is a laser printer, the present application 14b makes the device 30 perform printing with a margin. Par. 53;  Therefore, in a case where the device 30, which is the instruction object, is an inkjet printer, as shown in FIG. 2C, it is preferable to display a JPEG preview image 54 without a margin. Meanwhile, in a case where the device 30 is a laser printer, it is preferable to display a JPEG preview image with a margin.)

Claim 6 depends on claim 5: 
Shiraga/Kim/NPL fail to expressly teach wherein the processor is further configured to receive a printing instruction in response to a swipe operation or a flick operation on the image displayed in the image display region or the frame. 

However, Oyama teaches wherein the processor is further configured to receive a printing instruction in response to a swipe operation or a flick operation on the image displayed in the image display region or the frame. (e.g., flicking an image to a corresponding printer device par. 82; When the operation reception unit 203 receives the flick operation performed on one of the plurality of data icons in the print instruction screen D3 displayed after the transition, the instruction generation unit 204 identifies the data represented by the data icon as the data of the image to be formed, in addition to the data already identified as the data of the image to be formed, in the case where the apparatus icon located along the direction of the flick operation represents the image forming apparatus already identified as the image forming apparatus to be used for the image forming.)
In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing options of images as taught by Shiraga/Kim/NPL to include a flick operation for printing an image as taught by Oyama to provide the benefit of easily facilitating the transfer of images to a particular device.

Claim 9 depends on claim 1: 
Shiraga teaches wherein the processor further configured to function as: a communication unit that communicates with a printer; and a transmission control unit that transmits, in a case in which an instruction for printing of the image displayed in the image display region is provided, image data to the printer via the communication unit. (e.g., print option to print image to printer device 30 par. 54; The current image print button 56 is an object for receiving a print instruction, and if a print instruction is received by the current image print button 56, the present application 14b determines the JPEG data item corresponding to the currently displayed JPEG preview image 54, as a print object, and instructs the device 30 to print the corresponding JPEG data item.)

Claim 10 depends on claim 9: 
Shiraga/Kim/NPL/Oyama/Oshima teaches wherein the printer prints the image on an instant film. (see Oshima; Figure 13)


Claim 11 depends on claim 1: 
Shiraga teaches wherein the touch panel has a rectangular-shaped screen, and a direction of a short side of the screen is the width direction. (e.g., touch panel 17 shape of Figure 2C)

    PNG
    media_image1.png
    264
    104
    media_image1.png
    Greyscale


Claim 12:
Shiraga teaches An operation device comprising: (e.g., portable terminal par. 32; The portable terminal 10 includes a CPU 11, a ROM 12, a RAM 13, a flash memory 14, a wireless LAN transceiver 15, manipulation keys 16, a touch panel 17, an LCD 18,)
a touch panel that detects a touch operation on a screen; 
and a processor configured to function as a display control unit that controls a display of the touch panel, (e.g.,cpu 11 configured to function as a display control unit for touch panel connected to the bus line par. 32;  a touch panel 17, an LCD 18, a memory card interface 19 (hereinafter, referred to as a memory card I/F 19), a voice input/output unit 21, and a telephone network communication unit 22. These components are connected to one another through bus lines 23. par. 33; The CPU 11 controls each of the units connected to the bus lines 23, in accordance with fixed values, programs, and the like stored in the ROM 12 or the like.)
wherein the display control unit displays an image in an image display region set on a center line passing through a center of the screen in a width direction, (e.g., preview image of Figure 2C; par. 50; FIG. 2C is a view illustrating an example of the JPEG display screen 53. The JPEG display screen 53 is a screen which displays a JPEG preview image 54 of the JPEG data item selected on the JPEG selection screen 52 so as to enable the user to confirm the print object before printing.)
displays a plurality of buttons including a print button for providing an instruction for printing of the image displayed in the image display region and an image editing menu button receiving a print instruction, and if a print instruction is received by the current image print button 56, the present application 14b determines the JPEG data item corresponding to the currently displayed JPEG preview image 54, as a print object, and instructs the device 30 to print the corresponding JPEG data item. par. 55; The option button 55 is an object for receiving a change in the print option values. If the option button 55 is touched, the present application 14b transitions the JPEG display screen 53 displayed in the foreground, to a JPEG print option screen 57 (FIG. 2D).) displays the button positioned on the center line  in a larger size than other buttons, (e.g., print button 56 on the center line is visually larger than button 55 as shown in Figure 2C)
displays a frame that surrounds the image displayed in the image display region and has the same margin as a printed article. (e.g., displaying a border frame around a preview of image that has the same margins of space of the printed image article version Par. 52; In a case of making the device 30, which is an instruction object, print the JPEG data item, if the device 30 is an inkjet printer, the present application 14b makes the device 30 perform printing without a margin, and if the device 30 is a laser printer, the present application 14b makes the device 30 perform printing with a margin. Par. 53;  Therefore, in a case where the device 30, which is the instruction object, is an inkjet printer, as shown in FIG. 2C, it is preferable to display a JPEG preview image 54 without a margin. Meanwhile, in a case where the device 30 is a laser printer, it is preferable to display a JPEG preview image with a margin.)


Shiraga fails to expressly teach displays a plurality of buttons side by side along the width direction of the screen.
However, Kim teaches displays a plurality of buttons side by side along the width direction of the screen.(see Figure 5b; par. 220; If so, the region 560 may disappear or may keep being maintained. Meanwhile, the editing tool 570 indicates what kinds of factors are applied as the tools for the editing factors related to the selected image are activated. Thus, as the editing factors are activated, the user can be aware what kind of editing factor is added to the corresponding image. Par. 221; The user can repeatedly provide the aforementioned editing factors for the image to another image on the editing list 552. In doing so, the mobile terminal provides an editing icon nearby the print icon 524 in a manner similar to that of the print icon (not shown in the drawing).)
	In the analogous art of providing selectable editing button for printable images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of buttons as taught by Shiraga to include a side by side arrangement as taught by Kim, with a reasonable expectation of success, to yield predictable and expected results (e.g., organized collection of buttons). One of ordinary skill would be motivated to combine the references to facilitate additional space for more options on a screen with limited real estate. 



Shiraga/Kim fail to expressly teach 
displays the button positioned on the center line among the plurality  of buttons in a larger size than other buttons,
in a case in which the image editing menu button is touch-operated, displays a slide bar for image editing in a region between a region in which the plurality of buttons are displayed and the image display region, and displays the slide bar for image editing along a circle around a point set on the center line. 
wherein the slide bar for image editing changes the size, rotation, brightness, contrast, or saturation of the image displayed in the image display region in accordance with an amount of operation thereof,(emphasis added)

However, NPL teaches
displays the button positioned on the center line among the plurality  of buttons in a larger size than other buttons,(e.g., spanner  icon in the center is larger than the other plurality of icons Figure 1; page 1)

 in a case in which the image editing menu button is touch-operated, displays a slide bar for image editing in a region between a region in which the plurality of buttons are displayed and the image display region, and (e.g., click icon in the center to reveal seven functions on a “slide bar” for editing image NPL; Figures 1-4; page 1)
displays the slide bar for image editing along a circle around a point set on the center line. (e.g., displays the slide bar comprising a radial menu of seven functions for editing an image NPL; Figures 2 and 3; page 1)
wherein the slide bar for image editing changes the size, rotation, brightness, contrast, or saturation of the image displayed in the image display region in accordance with an amount of operation thereof,(e.g., changing contrast in accordance with a single selection (i.e.,. an amount of operation thereof) see Figure 1; page 1)

In the same field of endeavor, namely, editing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edited images as taught by Shiraga/Kim to include a radial interface of editing options as taught by NPL to provide the benefit of improving a mobile device image application using editing functions having a plurality of setting values with limited screen real estate.

Shiraga/Kim/NPL fail to expressly teach wherein the processor is further configured to receive a printing instruction in response to a swipe operation or a flick operation on the image displayed in the image display region or the frame. 

However, Oyama teaches wherein the processor is further configured to receive a printing instruction in response to a swipe operation or a flick operation on the image displayed in the image display region or the frame. (e.g., flicking an image to a corresponding printer device par. 82; When the operation reception unit 203 receives the flick operation performed on one of the plurality of data icons in the print instruction screen D3 displayed after the transition, the instruction generation unit 204 identifies the data represented by the data icon as the data of the image to be formed, in addition to the data already identified as the data of the image to be formed, in the case where the apparatus icon located along the direction of the flick operation represents the image forming apparatus already identified as the image forming apparatus to be used for the image forming.)
In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing options of images as taught by Shiraga/Kim/NPL to include a flick operation for printing an image as taught by Oyama to provide the benefit of easily facilitating the transfer of images to a particular device.

Shiraga/Kim/NPL/Oyama fail to expressly teach 
wherein the printed article is an instant film which is configured such that one surface thereof is an exposure surface and an other surface is an observation surface, the exposure surface has an exposure region, a pod portion disposed and a trap portion in which the pod portion and the trap portion are disposed on front and rear sides in a feeding direction of the instant film, and the observation surface has an observation region corresponding to the exposure region and a margin corresponding to the pod part and the trap part.

However, Oshima teaches 
wherein the printed article is an instant film which is configured such that one surface thereof is an exposure surface and an other surface is an observation surface, the exposure surface has an exposure region, a pod portion disposed and a trap portion in which the pod portion and the trap portion are disposed on front and rear sides in a feeding direction of the instant film, and the observation surface has an observation region corresponding to the exposure region and a margin corresponding to the pod part and the trap part. (see Figure 13) 
In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing options of images with a mobile device as taught by Shiraga/Kim/NPL/Oyama to include a printed article  as taught by Oshima to provide the benefit of easily facilitating the transfer of images onto instant film.



Claim 13 depends on claim 12:
Claim 13 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 12. 

Claim 14 depends on claim 12:
Claim 14 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 14. 

Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 15. 

	
Claim 18 depends on claim 12:
Claim 18 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale set forth in claim 9 to reject claim 18. 


Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 10, therefore, Examiner relies on the same rationale set forth in claim 10 to reject claim 19. 

Claim 20 depends on claim 12:
Claim 20 is substantially encompassed in claim 11, therefore, Examiner relies on the same rationale set forth in claim 11 to reject claim 20. 

Claim 21:
Claim 21 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 21. 

Claim 22:
Claim 22 is substantially encompassed in claim 12, therefore, Examiner relies on the same rationale set forth in claim 12 to reject claim 21. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraga/Kim/NPL/Oyama/Oshima as cited above and applied to claim 1 in view of McNeil et al. (hereinafter “McNeil”),  U.S. Published Application No. 20190173814 A1.
Claim 2 depends on claim 1:
Shiraga/Kim/NPL/Oyama/Oshima fail to expressly teach wherein the display control unit scrolls the plurality of operation buttons for image editing in response to a swipe operation or a flick operation on the region in which the plurality of operation buttons for image editing are displayed. 

However, McNeil teaches wherein the display control unit scrolls the plurality of operation buttons for image editing in response to a swipe operation or a flick operation on the region in which the plurality of operation buttons for image editing are displayed. (e.g., scrolling icons in response to a swipe operation par. 80; FIG. 2a repeats the overall layout of FIG. 01 but with emphasis on the method by which additional target icons can be brought into view when the total number of targets exceeds what can be displayed in the original graphic layout. The nature of the display change is either by a scrolling or paging action, or both provided as options. “Scrolling” is to be understood as the shifting of icons in a circular motion so as to reveal at least one additional, previously unseen icon stored in configuration memory, while simultaneously hiding one of the originally displayed icons. par. 82; A gesture action beginning with touching the screen at any point within the circular array of icons, for example at position 14, then moving the finger in contact with the screen to a new position along this circular arc such as position 15, generally referred to as a “swipe,” could also scroll the set of icons. )

In the analogous art of displaying selectable options on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of selectable options as taught by Shiraga/Kim/NPL/Oyama/Oshima to include a swipe operation for scrolling selectable options in a circular configuration as taught by McNeil to provide the facilitating display of a plurality of icons when the screen real estate is limited (see McNeil; par. 80).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga/Kim/NPL/Oyama/Oshima as cited above and applied to claims 1 and 12 in view of Kobayashi et al (hereinafter “Kobayashi”), JP 2004262092 of record (see IDS dated 11/26/2021). 
Claim 7 depends on claim 1: 
Shiraga/Kim/NPL/Oyama/Oshima fails to expressly teach  wherein in case in which an instruction for printing of the image displayed in the image display region is provided, the display control unit moves the image displayed in the image display region along a direction orthogonal to the width direction of the screen to disappear from the screen.
 
However, Kobayashi teaches wherein in case in which an instruction for printing of the image displayed in the image display region is provided, the display control unit moves the image displayed in the image display region along a direction orthogonal to the width direction of the screen to disappear from the screen. (see abstract; Figures 8 and 9, paras. 53-56)

In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edited images as taught by Shiraga/Kim/NPL/Oyama/Oshima to include animation for printing progress as taught by Kobayashi to provide the benefit of informing when the print job is completed to save time efficiently picking up the completed image.  

Claim 16 depends on claim 12:
Claim 16 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 16. 



Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga/Kim/NPL/Oyama/Oshima as cited above and applied to claims 1 and 12 in view of Sato; Hirokazu, JP 2015161992 A of record (see IDS dated 11/26/2021). 
Claim 8 depends on claim 1:
Shiraga/Kim/NPL/Oyama/Oshima fails to expressly teach wherein the display control unit displays a cancel button for providing an instruction for cancellation of printing while moving the image displayed in the image display region on the screen.

However, Sato teaches wherein the display control unit displays a cancel button for providing an instruction for cancellation of printing while moving the image displayed in the image display region on the screen. (e.g., displaying cancel button while moving image to printer to be printed Figure 2; par. 45)

In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edited images as taught by Shiraga/Kim/NPL/Oyama/Oshima to include cancellation while printing images as taught Sato to provide the benefit of allowing a user to save resources when a printing button is accidentally selected. 

Claim 17 depends on claim 12:
Claim 17 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 17. 



Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Oshima“ reference. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145